DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 1-13, in the reply filed on 02/15/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/02/2020 and 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2014/0187167; “Gupta”).
Regarding claim 1, Gupta teaches a home appliance configured to be registered in a server, comprising: 
a wireless fidelity (Wi-Fi) module, based on the home appliance being registered in the server [Gupta ¶ 0049, Fig. 5: Wireless interface 124 may receive and transmit information wirelessly to and from the computing device], communicatively connected to an access point (AP) [Gupta ¶ 0025: the computing device 120 is configured to connect to the network 100 via the access point 110 wherein computing device may be configured to connect to the network 100 by obtaining the network profile for the network (i.e. computing device has been registered with network credentials thus can connect with access point)] and configured to periodically operate in an AP mode through a virtual interface [Gupta ¶ 0026: computing device 120 is configured as a "soft" access point wherein  software modules may control a network interface to function as an access point (i.e. operation through a virtual interface as differentiated with a “hard” access point)]; and 
a controller configured to control the Wi-Fi module to periodically operate in the AP mode [Gupta ¶ 0053, Fig. 5: soft access point module 127, once activated, controls the wireless interface 124 to transmit a signal indicating the computing device is configured as an access point supporting a wireless protected setup protocol], 
wherein the Wi-Fi module is configured to generate a beacon signal to search for an unregistered home appliance based on the Wi-Fi module being operated in the AP mode [Gupta ¶¶ 0026-0027: soft access point may broadcast a wireless signal (see claim 1: a beacon) including an indication that the soft access point supports a wireless protected setup protocol, wherein a wireless device 130 may be detected because it transmits a request for provisioning to the computing device 120 (i.e. the beacon has the effect of searching for devices that need provisioning/unregistered)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Cloutier (US 2013/0210379; “Cloutier”).
Regarding claim 2, Gupta teaches the home appliance of claim 1, wherein the Wi-Fi module is configured to use a hidden service set identifier (SSID) based on the Wi-Fi module being operated in the AP mode, , and wherein the controller is configured to control, based on the virtual interface receiving a communication connection request from an unregistered home appliance that recognized the hidden SSID, the Wi-Fi module to be communicatively connected to the unregistered home appliance that recognized the hidden SSID.
However, in a similar field of endeavor, Cloutier teaches wherein the Wi-Fi module is configured to use a hidden service set identifier (SSID) based on the Wi-Fi module being operated in the AP mode [Cloutier ¶ 0033: MHD 22 implements the hotspot 34 via a WLAN having a predetermined service set identifier (SSID); ¶ 0043: the network node 16 initiates a configuration sequence with the MHD 22 to generate a wireless local area network having a predetermined SSID (i.e. SSID is generated to be used in hotspot network (analogous to a soft AP/virtual AP)], and wherein the controller is configured to control, based on the virtual interface receiving a communication connection request from an unregistered home appliance that recognized the hidden SSID, the Wi-Fi module to be communicatively connected to the unregistered home appliance that recognized the hidden SSID [Cloutier ¶ 0033: MHD periodically beacons, or otherwise broadcasts, the SSID within the hotspot 34. A client device 36, such as the client device 36-1, receives the beacon, and may be programmed or otherwise configured to recognize the predetermined SSID. The client device 36-1 then attempts to connect to the MHD 22 by establishing a respective wireless communications link 38 with the MHD 22 (see also ¶ 0044, Fig. 3)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using an already registered device operating in a soft AP mode to provision another device within the network as taught by Gupta with the method of connecting a device with a mobile hot spot when a pre-determined SSID is recognized in a beacon message as taught by Cloutier.  The motivation to do so would be extend internet service and leverage services by using already served devices to provide proximal connections to further devices [Cloutier ¶ 0004].

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Cloutier in view of Chung (US 2019/0230079; “Chung”).
Regarding claim 3, Gupta in view of Cloutier teaches the home appliance of claim 2, however, does not explicitly disclose wherein the controller is configured to control, based on the Wi-Fi module receiving a push signal from the communicatively-connected unregistered home appliance, the Wi-Fi module to transmit the push signal to the server through the AP.
However, in a similar field of endeavor, Chung teaches wherein the controller is configured to control, based on the Wi-Fi module receiving a push signal from the communicatively-connected unregistered home appliance [Chung ¶ 0089: IoT device 502 may send a request for authentication to the terminal 501 through the first communication network (511)], the Wi-Fi module to transmit the push signal to the server through the AP [Chung ¶ 0090: terminal 501 may access the authentication server 503 to request authentication (in operation 513), e.g., the terminal 501 may release the first communication network connected with the IoT device 502 and send a request for authentication through the second communication network connected with the authentication server 503 (see also ¶ 0038: networks may be Wi-Fi, i.e., terminal would inherently connect to server 503 via an access point)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using an already registered device operating in a soft AP mode to provision another device within the network as taught by Gupta with the method of relaying an authentication request from an unregistered IoT device to an authentication server as taught by Chung.  The motivation to do so would be to assist in device registration when there is limited ability to display, adjust, etc. IoT device settings [Chung ¶¶ 0005-0006].
Regarding claim 4, Gupta in view of Cloutier teaches the home appliance of claim 2, however, does not explicitly disclose wherein the controller is configured to control, based on the Wi-Fi module receiving a registration confirmation request for the communicatively-connected unregistered home appliance from the server through the AP, the Wi-Fi module to transmit the registration confirmation request to the communicatively-connected unregistered home appliance.
However, in a similar field of endeavor, Chung teaches wherein the controller is configured to control, based on the Wi-Fi module receiving a registration confirmation request for the communicatively-connected unregistered home appliance from the server through the AP [Chung ¶ 0094: authentication server 503 may transmit an authentication code (i.e. registration confirmation request) to the terminal 501 (in operation 519), wherein the authentication code may mean data indicating that authentication on the IoT device 502 is complete], the Wi-Fi module to transmit the registration confirmation request to the communicatively-connected unregistered home appliance [Chung ¶ 0095: terminal 501 may transmit the authentication code to the IoT device 502].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using an already registered device operating in a soft AP mode to provision another device within the network as taught by Gupta with the method of relaying an authentication response from an authentication server to an unregistered IoT device as taught by Chung.  The motivation to do so would be to assist in device registration when there is limited ability to display, adjust, etc. IoT device settings [Chung ¶¶ 0005-0006].

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2020/0275273; “Smith”) in view of Cloutier.
Regarding claim 7, Smith teaches a home appliance configured to be registered in a server, comprising: 
a Wi-Fi module having a virtual interface [Smith ¶ 0143, Fig. 20: a WLAN unit may be used to implement Wi-Fi™ communications; ¶ 0101: a new device may have softAP functionality (i.e. a virtual interface)]; and 
a controller configured, based on the home appliance not being registered in a server, to control the Wi-Fi module to search for a registered home appliance transmitting a beacon signal [Smith ¶¶ 0081-0082: mediator service 420 transmits 802.11 beacons that may be discovered by new device wherein new device is searching for a suitable mediator to handle onboarding (i.e. new device is unregistered thus configured to search for onboarding mediator)].
However, Smith does not explicitly disclose determine whether a hidden SSID included in the beacon signal of the searched registered home appliance matches a preset hidden SSID stored in a list.
However, in a similar field of endeavor, Cloutier teaches determine whether a hidden SSID included in the beacon signal of the searched registered home appliance matches a preset hidden SSID stored in a list [Cloutier ¶ 0033: MHD periodically beacons, or otherwise broadcasts, the SSID within the hotspot 34. A client device 36, such as the client device 36-1, receives the beacon, and may be programmed or otherwise configured to recognize the predetermined SSID (see also ¶ 0044, Fig. 3)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using beaconing from a soft AP to provision an unregistered device within a network within the network as taught by Smith with the method of connecting a device with a mobile hot spot when a pre-determined SSID is recognized in a beacon message as taught by Cloutier.  The motivation to do so would be extend internet service and leverage services by using already served devices to provide proximal connections to further devices [Cloutier ¶ 0004].
Regarding claim 8, Smith in view of Cloutier teaches the home appliance of claim 7, however, Smith does not explicitly disclose wherein the controller is configured to control, based on the controller determined that the hidden SSID of the searched registered home appliance matches the preset hidden SSID stored in the list, the Wi-Fi module to attempt communication connection to the searched registered home appliance.
However, Cloutier teaches wherein the controller is configured to control, based on the controller determined that the hidden SSID of the searched registered home appliance matches the preset hidden SSID stored in the list, the Wi-Fi module to attempt communication connection to the searched registered home appliance [Cloutier ¶ 0033: after determining the SSID is recognized the client device 36-1 then attempts to connect to the MHD 22 by establishing a respective wireless communications link 38 with the MHD 22 (see also ¶ 0044, Fig. 3)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cloutier in view of Chung.
Regarding claim 9, Smith in view of Cloutier teaches the home appliance of claim 8, however, does not explicitly disclose wherein the controller is configured to control, based on the Wi-Fi module being communicatively connected to the searched registered home appliance, the Wi-Fi module to transmit a push signal to the communicatively-connected registered home appliance.
However, in a similar field of endeavor, Chung teaches wherein the controller is configured to control, based on the Wi-Fi module being communicatively connected to the searched registered home appliance, the Wi-Fi module to transmit a push signal to the communicatively-connected registered home appliance [Chung ¶ 0089: when IoT device and terminal are connected, IoT device 502 may send a request for authentication to the terminal 501 through the first communication network (511)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using beaconing from a soft AP to provision an unregistered device within a network within the network as taught by Smith with the method of relaying an authentication request from an unregistered IoT device to an authentication server as taught by Chung.  The motivation to do so would be to assist in device registration when there is limited ability to display, adjust, etc. IoT device settings [Chung ¶¶ 0005-0006].

Allowable Subject Matter
Claims 5-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474